            Case 1:20-cv-02705-ELH Document 54 Filed 02/08/21 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND




   DANIEL SNYDER
       Plaintiff,

       v.                                              Civil Action No. ELH-20-2705

   MOAG & CO., LLC,

       Defendant.



                                           ORDER

       For the reasons stated in the preceding Memorandum, it is this 5th day of February, 2021,

by the United States District Court for the District of Maryland, hereby ORDERED that:

       1. The Objection (ECF 31) is DENIED;

       2. Within ten days, Moag is directed to comply with Judge Copperthite’s Order (ECF 23);

       3. The Show Cause Motion (ECF 35) is DENIED, without prejudice;

       4. The Motion for Leave to File a Surreply (ECF 51) is DENIED.



                                                                 /s/
                                                          Ellen Lipton Hollander
                                                          United States District Judge
